 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDIntervenor at the Employer's three plants, at South Bellingham,North Bellingham, and Anacortes, Washington, may constitute aunit appropriate for the purposes of collective bargaining?We shalltherefore make no final determination with respect to the crab process-ing department employees at this time, but shall first ascertain the de-sires of these employees as expressed in the election directed herein.We shall directan election amongthe following employees : Allproduction and maintenance employees in the Employer's crabprocessingdepartment at its South Bellingham, Washington, plant,excluding office clerical employees, professional employees, licensedrefrigeration engineers, guards, all other employees, and supervisorsas definedin the Act.If a majority of the employees in the voting group selects the Peti-tioner, they will be taken to have indicated their desire to constitutea separateappropriate unit and the Regional Director conducting theelection is instructed to issue a certification of representatives to thePetitioner for such unit, which the Board, under such circumstances,finds to be appropriate for purposes of collective bargaining.On theother hand, if a majority of the employees in the voting group votefor the Intervenor, they will be taken to have indicated their desire tobecome part of the existing unit currently represented by the Inter-venor, and the Regional Director will issue a certification of resultsof election to that effect.[Text of Direction of Election omitted from publication.]3UnitedStates Rubber Company, supraA. O. SMITH CORPORATION,GRANITE CITY FRAME PLANT1andINTER-NATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, LOCAL 309, AFL 2AND UNITED STEELWORKERS OF AMERICA, CIO' AND DISTRICT No. 9,INTERNATIONAL ASSOCIATION OF MACHINISTS, AFL 4 AND INTERNA-TIONAL UNION, UNITED AUTOMOBILE WORKERS OF AMERICA, AFL SAND INTERNATIONAL BROTHERHOOD OF BOILERMAKERS,IRON SHIP-BUILDERS,BLACKSMITHS,FORGERS AND HELPERS,LOCAL 530, AFL,-PETITIONERS.Cases Nos. 14-RC-2611114-RC-,-614,14-RC-2628,14-RC-Pd6392, and 14-RC-26,64. January 13, 1955Decision,Order,and Direction of ElectionsUpon petitions duly filed under Section 9 (c) of the National LaborRelationsAct, a consolidated hearing was held before John M.IThe name ofthe Employerappears as amended at the hearing.8Herein called the IBEW.8Herein called the Steelworkers.*Herein calledthe IAM.5Herein calledthe UAW.6Herein called the Boilermakers.111 NLRB No. 34. A. 0. SMITH CORPORATION201Schobel, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Employer's instant plant is new and began operations inJune 1954. It was specifically designed for the assembly line produc-tion of automobile frames.There is no history of collective bargain-ing at the plant.The Steelworkers and the UAW each seeks a unitof production and maintenance employees.The IBEW seeks a unitof electricians and helpers, and the Boilermakers a unit of weldersand burners.The IAM at the hearing amended its unit request toconform to the Employer's job classifications, and seeks alternativelya single unit, or two separate units, of "maintenance-men machinerepair machine," and "maintenance-men machine repair floor." TheEmployer agrees with the Steelworkers and the UAW that, in viewof the integration of its operations, the only appropriate unit is anoverall production and maintenance unit.In the absence of any objection to the appropriateness of the pro-duction and maintenance unit sought by the Steelworkers and theUAW, and in accordance with our usual policy, we find that thisoverall unit may constitute an appropriate unit for purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act.The Board has recently held 7 that where craftunits aresought tobe established without prior bargaining history, the same standardsas tocraft skills should apply as were set forth for craft severance intheAmerican Potash 8case.The record in the present case disclosesthat there is no apprenticeship or formal training program for any em-ployees at the plant, and that the Employer hires mostly employeeswithgeneralmaintenance backgrounds rather than individuals whohave attained a high degree of proficiency in one particular line.Some15 or 20 maintenance employees have been permanently assigned to var-iousproduction departments where they work under production super-visors.The maintenance employees often perform work of more thanone craft, and the work of employees classified as in one group fre-quently overlaps that done by employees belonging to the other groups.Transfers take place between production and maintenance depart-ments, and promotions have been made from one maintenance classifi-4Reynolds Metal Company,108 NLRB 821.8Ame? scan Potash&Chein,cal Corporation,107 NLRB 1418. 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDcation to another without regard to the line of progression in any givenskill.All maintenance employees are paid within the same rate range,which is somewhat higher than the rates paid to the production em-ployees.The electricians sought by the IBEW have their headquarters in anelectrical shop which they use mostly for purposes of storing theirtools.They are assigned their tasks by several electrical foremen, andwork throughout the plant on various electrical equipment.The onlywitness for the IBEW, a journeyman electrician, admitted that he prob-ably had more experience than most of the Employer's other electri-cians.His duties include troubleshooting, relocating electrical instal-lations throughout the plant, and working on an unloading machinein the production department under the supervision of a companytechnician.The record contains no showing as to the training or ex-perience of the other electricians.All of the Employer'smajor elec-tricalconstruction work is performed by independent contractors.Atleast one of the employees classified as maintenance-man machine re-pair floor has performed some electrical work while in that classifica-tion.We find that the record as a whole fails to establish that the em-ployees sought to be represented by the MEW constitute a skilled craftgroup entitled to separate representation.'We shall therefore dismissthe petition in Case No. 14-RC-2611.The welders sought by the Boilermakers consist of approximately240 employees of whom all but a few work on the production lineunder the supervision of production foremen; they do spot weldingon frames, which work requires little skill and is repetitive in nature.At the end of the line is a more experienced welder who repairs anydefective welds made by spot welders on the production line.Em-ployees with no previous welding experience have been placed onthe line after having been given only a few hours on-the-job trainingin welding.We find that the welders are not true craftsmen, and weshall accordingly dismiss the Boilermakers' petition in Case No.14-RC-2654.10As to the maintenance-men machine repair machine sought by thefAM, the record indicates that they spend a substantial portion oftheir time in the machine shop, where they work under separate super-vision making and repairing machine parts and operating the cus-tomary hand and machine tools associated with a machine shop.Al-though maintenance-men machine repair floor, and handy men fromthe production departments, occasionally come into the machine shopto use the smaller hand tools, none of them operate the larger machinesor perform any of the more highly skilled functions required of themachine repair machine men.The latter work from blueprints and9 Tuxedo CandyCo.106 NLRB 139910EI Dupont de Nemonrs and Company,107 NLRB 1504. A. O. SMITH CORPORATION203frequently are required to work to close tolerances.They performsome work on the production floor under the direction of productionforemen, but on such occasions exercise the skills of their trade anddo no production work.Although the Employer has no apprentice-ship for these employees, it seeks to employ individuals with experi-ence in the machine field.We find that the maintenance-men machinerepair machine are craftsmen who may constitute a separate appro-priate unit if they so desire."They may also, if they so desire,appropriately be included in the plantwide unit.The maintenance-men machine repair floor, whom the IAM alsoseeks to represent, have their headquarters in the maintenance shop.Their work generally consists of repairing and maintaining machinesin the plant and keeping them in operation.At least one employeein this classification testified that in addition to his machine repairwork he had done a variety of jobs, including pipefitting work, weld-ing, and some electrical work.The record does not disclose that themachine repair floor men are in the line of progression to any higherskilled classification.We find that the maintenance-men machinerepair floor lack sufficient craft characteristics to warrant their estab-lishment as a separate unit.12We shall likewise reject the IAM's alternative request for a depart-irtental unit of both maintenance-men machine repair machine, andmachine repair floor, as these employees represent only a segment ofthe entire maintenace department, the balance of which is not soughtby the Petitioner."Accordingly, we shall direct separate elections in the following vot-ing groups :(A) All machine shop employees in the classification of mainte-nance-men machine repair machine at the Employer's Granite City,Illinois, plant, excluding all other employees, guards, and supervisorsas defined in the Act.(B) All production and maintenance employees at the Employer'sGranite City, Illinois, plant, excluding all employees in voting groupA, office clerical employees, professional employees, guards, and su-pervisors as defined in the Act.If a majority of the employees in voting group (A) vote for theIAM, they will be taken to have indicated their desire to constitute aseparate appropriate unit, and the Regional Director is instructed toissue a certification of representatives to such labor organization forsuch unit, which the Board under the circumstances finds to be ap-propriate for purposes of collective bargaining. If the employees invoting group (A) vote for the IAM and if a majority of the em-11HotpointCo, 108 NLRB 1383lzTuxedoCandy Co, supra18MoeLight, Inc,109 NLRB 1013 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees in voting group (B) elect to be represented by either theSteelworkers or the UAW, then the Regional Director is instructedto issue a certification of representatives to such latter union for aunit of production and maintenance employees, which the Board un-der the circumstances finds to be appropriate for purposes of collec-tive bargaining.However, if a majority of the employees in voting group (A) do notvote for the union seeking to represent them in a separate unit, suchgroup will be appropriately included in the same unit with the em-ployees in voting group (B) and their votes will be pooled with thosein voting group (B).The Regional Director is instructed to issue acertification of representatives to the labor organization selected by amajority of the employees in the pooled group, which the Board insuch circumstances finds to be a single unit appropriate for purposes ofcollective bargaining.[The Board dismissed the petitions in Cases Nos. 14-RC-2611 and14-RC-2654.][Text of Direction of Election omitted from publication.]MEMBER RODGERS took no part in the consideration of the above De-cision, Order, and Direction of Elections.MEMPHIS FURNITURE MANUFACTURINGCOMPANYandUNITED FURNI-TURE WORKERS OF AMERICA,CIO,PETITIONER.CaseNo.32-RC-770.January 13,1955Supplemental Decision,Order, and Second Direction of ElectionPursuant to a Decision and Direction of Election issued herein onAugust 23, 1954,1 an election by secret ballot was conducted on Sep-tember 21, 1954, under the direction and supervision of the RegionalDirector for the Fifteenth Region, among employees in the unit foundappropriate by the Board.Following the election, a tally of ballotswas furnished the parties, which shows that of 659 votes cast in theelection, 334 were for the Petitioner, 313 were against the Petitioner, 9were void, and 12 were challenged.The challenged ballots are notsufficient in number to affect the results of the election.Thereafter, the Employer filed objections to conduct affecting theresults of the election.The Regional Director investigated the ob-jections and, on November 5,1954, duly served upon the parties a report1Not reported in printed volumes ofBoard Decisions and Orders111 NLRB No. 31.